Citation Nr: 1537175	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  04-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cardiac disorder, to include hypertension. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 22, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to October 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which found that new and material evidence had not been submitted to reopen the chronic cardiac disorder claim. 

In a December 2010 decision, the Board reopened the claim of entitlement to service connection for a chronic cardiac disorder and remanded the claim for additional development.  A claim for entitlement to TDIU was also remanded by the Board at that time.

The claims have been remanded by the Board for additional development in September 2012, July 2013 and October 2013.  

In a March 2015 rating decision, the RO granted, in pertinent part, entitlement to a TDIU effective September 22, 2014 and issued a supplemental statement of the case (SSOC) the same month that denied service connection for a chronic cardiac disorder, to include hypertension and entitlement to a TDIU prior to September 22, 2014.  (Note:  The Veteran is in receipt of a 100 percent combined disability rating.  The RO assigned a TDIU based on an award of 70 percent for service connected PTSD effective September 22, 2014.  The RO then awarded the Veteran special monthly compensation based on the housebound criteria being met effective September 22, 2014.)  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for a chronic cardiac disorder, to include hypertension.  

Most recently, in October 2013, the Board remanded this appeal to determine the etiology of the Veteran's chronic cardiac disorder, to include hypertension.  The Board noted that service connection is in effect for cardiomegaly and bradycardia/bradyarrythmia.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in August 2014.  The VA examiner opined, in pertinent part, as follows:

Based on review of all medical records available, following a review of the claims file, including all in-service and post-service treatment records, history and exam today it is the medical opinion of this examiner that this Veteran's HTN and hypertensive heart disease are less likely as not secondary to his service connected PTSD; There are no objective evidence in the medical literature confirming that
PTSD causes HTN and/or hypertensive heart disease. This Veteran's hypertensive heart disease is strictly related and is secondary to his long history of poorly controlled HTN. Also please note that Veteran's lifestyle and morbidly increased BMI likely plays a significant role in the control of his HTN.

(Emphasis added)

The United States Court of Appeals for Veterans Claims (Court) has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Thus, the August 2014 opinion is not fully responsive to the Board's Remand directive and so an addendum opinion addressing aggravation is necessary to comply with the prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, since a favorable decision to grant service connection for a chronic cardiac disorder, to include hypertension may have an impact on the resolution of the claim for TDIU prior to September 22, 2014, the Board will defer the claim for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2014 VA examination report and file with a copy of this remand to the examiner (Dr. K.G.) for an addendum opinion.  While the VA examiner found that the Veteran's hypertension and hypertensive heart disease were not CAUSED by the Veteran's PTSD, please now address AGGRAVATION.  Is it at least as likely as not that the Veteran's hypertension and hypertensive heart disease were AGGRAVATED by stress from his PTSD.  If aggravated, the degree of aggravation should be quantified, if possible.

The examiner must provide a clear rationale for all opinions.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

2.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


